Citation Nr: 1208450	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-17 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a compensable initial rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel
INTRODUCTION

The Veteran served on active duty from December 1953 to December 1967, and had subsequent unspecified dates of Reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the claim of entitlement to service connection for right ear hearing loss, and granted service connection for left ear hearing loss with a non compensable initial evaluation.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in October 2011, and a copy of the transcript is of record.  At that time, the Veteran submitted additional evidence to the Board with a written waiver of RO consideration in accordance with 38 C.F.R. § 20.1304(c).  

In December 2011, the Board remanded the case for further evidentiary development.  The case has been returned to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The December 2011 Board remand requested a VA clinical opinion as whether it was at least as likely as not that the Veteran had right ear hearing loss due to military service.  In this regard, the Board noted that the evidence of record established that the Veteran had served as a pilot in service, and that exposure to acoustic trauma in service had been conceded.  The Board also noted that, although an August 2009 VA audiometric examination revealed right ear hearing loss disability for VA purposes, pursuant to 38 C.F.R. § 3.385, a nexus opinion provided by the VA examiner in August 2009 was inadequate as the rationale provided by the examiner was inconsistent with VA law (i.e. the absence of demonstration of hearing loss in service is not dispositive of an inquiry as to any etiological link between current hearing loss and service).  See 38 C.F.R. § 3.303(d) (2011); Ledford D. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, the August 2009 VA examiner stated that the military separation examination on November 21, 1967 showed a mild hearing loss at 6000 Hertz in the right ear, and as rationale for a negative opinion as to nexus to service, that the right ear hearing loss was normal for VA purposes at that time.  

Pursuant to the December 2011 Board remand, a December 2011 addendum medical opinion was obtained from the same VA examiner who conducted the August 2009 examination.  The clinician simply restated the August 2009 VA examination report opinion.  In a January 2012 addendum opinion, the same VA examiner opined that a definitive etiology of right ear hearing loss cannot be determined.  It is well established that the question before VA is not the definitive etiology of right ear hearing loss, but whether it is at least as likely as not etiologically related to service.  A VA examiner need not opine as to the exact cause of a Veteran's disability.  The focus of the medical nexus opinion is to determine whether there is nexus between a veteran's in-service disease or injury and his current condition, not to identify the actual etiology of the condition.  See Allen v. Shinseki, 2011 WL 287155, Vet. App. 2011 (January 31, 2011); citing Hickson v. West, 12 Vet. App. 247, 253   (1999).  

Additionally, the Board notes that the report of the August 2009 VA examiner noted only the Veteran's period of service from December 1953 to March 1955, stated that the military separation examination on November 21, 1967 showed a mild hearing loss at 6000 Hertz in the right ear, and indicated that the Veteran denied a history of otologic pathology or treatment, or vertigo.  Review of the Veteran's service treatment records reveal that the Veteran had a puretone threshold  of 5 decibels in the right ear at 6000 Hertz on military separation examination on November 21, 1967.  Pursuant to Hensley v. Brown, 5 Vet.App. 155, 157 (1993), and in contrast to the August 2009 VA examiner's characterization, this represents "normal" hearing at 6000 Hertz (even if deemed warranting conversion to ISO units equaling 15 decibels), as the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Further, in contrast to the negative medical history noted on VA examination in August 2009, in conjunction with a periodic examination for Reserve service, conducted in July 1980, the Veteran reported a medical history of hospitalization in January 1979 at Smyrna Hospital in Smyrna, Tennessee for an inner ear infection.  The affected ear was not specified.  Audiometric examination at that time revealed a puretone threshold  of 25 decibels at 6000 Hertz in the right ear.  Cerum blockage of the right ear canal was noted on periodic examination for Reserve service, conducted in March 1982, when audiometric examination at that time revealed a puretone threshold  of 30 decibels at 6000 Hertz in the right ear.  The Veteran again reported a history of an inner ear infection approximately three years earlier, for which he was hospitalized for three days.  The affected ear was not specified.

The exact dates and type of the Veteran's Reserve service is not of record, to include his military status in January 1979 when he was hospitalized for an inner ear infection, on July 22, 1980 when audiometric examination at that time revealed a puretone threshold  of 25 decibels at 6000 Hertz in the right ear, and on March 19, 1982 when audiometric examination at that time revealed a puretone threshold  of 30 decibels at 6000 Hertz in the right ear.  Confirmation of the exact dates and type of the Veteran's Reserve service would be useful in adjudicating the appeal.  In this regard, the Board notes that, in February 2012, with waiver of RO consideration, the Veteran provided service documentation which indicates that he retired from military service on August 26, 1992. 

Additionally, the Board notes that the record does not reflect an attempt has been made to obtain the records of the Veteran's inpatient treatment for an inner ear infection in 1979 in Smyrna, Tennessee, to include at the former Sewart Air Force base.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate authority and obtain the exact dates and type of the Veteran's Reserve military service.  In this regard, all dates of active duty for training (ACDUTRA), and inactive duty training (INACDUTRA) must be specified through the Veteran's date of retirement on August 26, 1992.  The information provided must be sufficiently specific to ascertain the type, if any, of the Veteran's Reserve service in January 1979, on July 22, 1980, and on March 19, 1982.

2.  Contact the Veteran and request that he identify the name of the medical treatment facility in Smyrna, Tennessee wherein he was treated for an ear infection in January 1979, if other than Smyna Hospital in Smyrna, Tennessee.  Any authorization necessary to obtain such medical records should be obtained from the Veteran.  The record should contain documentation of all efforts made to obtain such identified records.

3.  Thereafter, forward the Veteran's claims folder to a VA clinician, other than the VA examiner who provided opinions in this case in August 2009, December 2011 and January 2012, and request an opinion as to whether it is at least as likely as not that any current right ear hearing loss is etiologically related to acoustic trauma in service, or any other incident thereof, to include an inner ear infection involving the right ear, if any, in service.  In this regard, the examiner must specifically note that: (1) the Veteran had "normal" right ear hearing, to include at 6000 Hertz, on audiometric examination for separation from service on November 21, 1967 pursuant to Hensley v. Brown, 5 Vet. App. 155, 157 (1993), (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss); (2) on periodic examination for Reserve service, conducted in July 1980, the Veteran reported a medical history of hospitalization in January 1979 at Smyrna Hospital in Smyrna, Tennessee for an inner ear infection; (3) on periodic examination for Reserve service, conducted on July 22, 1980, audiometric examination at that time revealed a puretone threshold  of 25 decibels at 6000 Hertz in the right ear; and (3) on periodic examination for Reserve service, conducted on March 19, 1982, audiometric examination revealed a puretone threshold of 30 decibels at 6000 Hertz in the right ear.  Rationale for the opinion offered must be provided.  

4.  Thereafter, readjudicate the issues on appeal.  If the Veteran is granted service connection for his right ear hearing loss disability, schedule another VA examination to ascertain the nature and severity of his bilateral hearing loss disability.  In addition to audiometric examination findings, and speech discrimination ability in each ear using the Maryland CNC test, the examiner must also describe how the hearing loss affects the Veteran's daily functioning.  The claims folder must be made available to the examiner in conjunction with the examination.

If service connection for right ear hearing loss disability is not granted, the Veteran and his representative must be provided a supplemental statement of the case and afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, unless otherwise indicated.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




